Citation Nr: 1611335	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's May 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In August 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; the symptoms do not result in both total occupational and social impairment the period on appeal.

2.  The Veteran's service-connected PTSD is of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.         §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The claims for a higher disability rating are "downstream" issues in that they arose from an initial grant of service connection.  In such cases, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO obtained the Veteran's service treatment records, post-service VA treatment records, VA examinations and medical opinions, and lay statements.  The Veteran was last afforded a February 2012 VA psychiatric examination regarding his PTSD. The record contains no indication that such disability has grown more severe since the last examination.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  In addition, the RO's actions on remand complied with the May 2015 remand orders by affording the Veteran a videoconference hearing before a Veterans Law Judge in August 2015.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. PTSD

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following: his contentions and hearing testimony; service treatment records; post-service private and VA treatment records; VA examination reports; SSA records; and a lay statement.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4 (2010). 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A 70 percent rating is warranted for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was afforded a PTSD VA examination in February 2012.  The examiner summarized the Veteran's level of occupational and social impairment as having deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he lived alone since the death of his close friend and roommate in August 2011.  Prior to this living arrangement, he ended a nine year relationship and cohabitation with a girlfriend.  He reported that he ended the relationship due to her chronic alcoholism.  The Veteran further reported that he had been married and divorced four times.  He has a close relationship with one of his three children and with his grandchildren from her.  He was looking forward to the anticipated birth of his first great-grandchild.  The Veteran was employed by the United States Postal Service for approximately 24 years before being fired for cause related to theft and substance abuse.  He reported that during his employment he was considered as evidencing anger problems by most supervisors and that he received letters of warning regarding this.  However, he was able to manage his temper sufficiently to maintain employment until he confessed to unrelated infarctions.  He later worked for Central Iowa Shelter and Services for nearly three years between 2002 and 2004 until his position was eliminated and he declined reassignment to a late shift at reduced compensation.  The Veteran reported that he returned to work with this agency between 2007 and May 8, 2011 after being actively sought by the agency director.  He left this employment at his own initiative during an argument with a supervisor.  He has been unemployed since despite seeking employment. 

The Veteran indicated that he was followed for psychiatric care at the VACICHS.  At his most recent January 2012 psychiatric care session it was noted that the Veteran reported doing okay and "getting by."  He generally reported improvement in PTSD symptoms with this treatment; particularly decreased frequency of nightmares and intrusive thoughts about combat, as well as, elimination of flashbacks previously described and experiences in his peripheral vision.  He stated that he no longer attended individual psychotherapy at the Vets Center, only group psychotherapy presently.  He was diagnosed with PTSD and received a GAF score of 50.  He was entirely abstinent from drugs of abuse and alcohol since substance abuse treatment in 2001.  Symptoms of the Veteran's PTSD were marked as depressed mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran described having "intrusive thoughts" but only about his last employment and not about combat related incidents.  He described some discomfort in public places, but described impatience rather than hypervigilance.  He was deemed capable of managing his financial affairs.  

In regards to unemployability, the February 2012 examiner noted that the Veteran left his most recent employment as a shelter assistant due to an argument with a weekend supervisor.  He indicated that he was experiencing impulses to assault the supervisor and walked off instead.  He noted that the argument had begun before he reported for work when the supervisor called him at home and reportedly berated him over a client who had been discharged when the Veteran last worked.  The Veteran also reported that he had some friction with the weekend supervisor at the shelter, particularly recently, regarding clients who had assaulted him and then had readily been readmitted to the shelter.  The Veteran reported that even when he was assaulted, he reacted to this professionally, restraining the client but not striking back or otherwise harming the client.  The examiner pointed out that while the Veteran felt that his reaction to the supervisor was caused by PTSD, it seemed to have been reactive to circumstances.  The examiner found that the Veteran showed restraint rather than acting out physically and had shown such restraint in reaction to assaults by clients.  Since leaving his last position, the Veteran had applied for new employment but had received no job offers.  He attributed those unsuccessful applications to employers' age bias.  He also reported his concern about his potential for being irritable and potential for acting out in reaction to direction from others if he did not find employment.  The examiner then opined that it was more likely than not that the Veteran has had significant difficulty managing particularly stressful circumstances and greater than average difficulty relating well to supervisors and coworkers due to his PTSD.  However, the examiner found that given his work history, despite these PTSD symptoms, he could not be regarded as unable to participate in gainful employment.  The examiner found that he displayed some irritability and reported concern about his potential to act aggressively in reaction to circumstances which pique his irritability, but that the Veteran had managed that symptom sufficiently not to lose employment as a result.

An April 2012 VA treatment record reflects the Veteran's reports of his mood being "down a little bit."  The Veteran described worries about his daughter.  He further described irritability, and not being happy with his VA examination results.  He believed he was unemployable.  He stated that he enjoyed fishing, spending time with family, playing on the computer, watching television, grocery shopping, and cooking.  He had occasional nightmares two to three times per week.  He was nearly 11 years sober from alcohol and drugs.  The Veteran stated that he had "intrusive thoughts about the reason [he] quit [his] job and walked away."  The Veteran chose to walk away rather than be physical with his supervisor and was not sure if he could have stopped.  He stated that he was unsure he could work for others, because when he gets mad he shakes and when he stops shaking it is too late.  Mental status examination revealed speech of normal rate/rhythm and his language was intact.  His mood and affect was euthymic.  There was no perpetual disturbance.  Thought process and association was normal and coherent with no unusual thought content.  He did not have suicidal or violent ideation.  Insight, judgment, and memory were all good.  His fund of knowledge was average.  He was diagnosed with PTSD and assigned a GAF score of 50.  He was educated on the risks and benefits of psychotropic medication.

A September 2012 VA treatment record shows that the Veteran arrived on time.  He was cooperative, pleasant, articulate, and mentioned intrusive thoughts four times in the first couple of minutes.  The Veteran stated that overall he was doing pretty well, and enjoyed spending time with his grandchildren.  He believed he was unemployable.  He described spending time playing on the computer and fishing.  He used to work as a shelter assistant helping the homeless.  He reported that he was still having occasional nightmares two to three times per week.  He had not had alcohol for over 11 years and denied using drugs.  He further denied any suicidal or homicidal ideation.

A May 2013 VA treatment record shows that the Veteran was diagnosed with PTSD and felt that the current medications were helpful.  He reported having occasional nightmares, intrusive thoughts, and hypervigilance.  He also reported that he had not worked for about two years.  He had worked for Central Iowa homeless shelter as an assistant for eight years.  He reported that he quit his job due to other staff.  He had anger issues because of his PTSD, but did not physically hurt anyone.  He again denied the use of alcohol or illegal drugs since 2001.  He further denied suicidal or homicidal thoughts or plans.  There was no evidence of psychosis.

A July 2013 typed letter, written by P. S., states that the Veteran had been attending a weekly PTSD Vietnam Combat Veterans group for a number of years, in order to deal with his symptoms of PTSD.  Issues addressed in the group included anger, frustration, hypervigilance, lack of trust, communication difficulties, intrusive thoughts, nightmares, depression, and an inability to move forward in one's life.  She stated that the Veteran attended on a regular basis, and was an active participant, both in providing input and feedback.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of the assigned 70 percent for the Veteran's PTSD.  

In this regard, the Veteran's symptoms during this period were manifested, primarily, by: occasional nightmares, social avoidance, irritability, intrusive recollections (unrelated to combat), hypervigilance and difficulty with social and work-like relationships.  

The Board finds that these symptoms are similar to many of those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, difficulty in adapting to stressful circumstances, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships, among the types of symptoms associated with a 70 percent rating.  38 C.F.R.           § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

These symptoms, however, are not akin to the total occupational and social impairment due to such symptoms as, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, necessary for a 100 percent disability evaluation.  See id.  Indeed, despite a history of irritability, the Veteran has not been in persistent danger of hurting himself or others, and in fact, has had no legal history or history of violence or assault.  Similarly, he has not experienced any delusions or hallucinations, much less persistently, and he understands the outcomes of his behavior.  The Veteran has also presented for examinations well-groomed and expressed an ability to cook and go groceries shopping.  Thus, he has not displayed an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

Although the 100 percent rating criteria contemplate total occupational and social impairment, such impairment must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran is irritable at times and begins to shake when he gets mad, and because the 100 percent level contemplates gross impairment in thought processes or communication does not mean his PTSD rises to the 100 percent level.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, upon describing an incident with a past supervisor, the Veteran reported that he chose to walk away rather than be physical with his supervisor.  The Board acknowledges the Veteran's irritability and aggressiveness, but finds that it is not of similar severity, frequency, or duration of gross impairment in thought processes or communication, as contemplated by the 100 percent rating criteria.  A 70 percent rating since the effective date of service connection adequately compensates the Veteran for that impairment.  

Given the frequency, nature, and duration of the Veteran's PTSD symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more closely approximate the types of symptoms contemplated by a 100 percent rating, and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Board recognizes that, as evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  With these considerations in mind, the Board notes the opinion of the February 2012 VA examiner that the Veteran's symptoms do not result in total social impairment, which precludes assignment of a 100 percent rating.  

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for any portion of the period on appeal. The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce both total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  The medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent.  Throughout the period on appeal, the Veteran has been consistently assigned a GAF score of 50 during VA treatment, suggesting serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job), but not total impairment in social, occupational, or school functioning.  Similarly, the VA examiner at the most recent February 2012 VA psychiatric examination specifically indicated that there was not total occupational and social impairment due to the Veteran's PTSD symptoms.  The Veteran's symptoms, while serious, are contemplated by the 70 percent evaluation currently in effect.  Accordingly, the Board finds that the criteria for a 100 percent schedular rating are not met or approximated, and that a schedular rating in excess of 70 percent for PTSD is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, because the medical evidence of record does not show findings that meet the criteria for a rating in excess of 70 percent, the doctrine is not for application.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for a higher rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by the Court, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms of this Veteran's disability include irritability, difficulty maintaining effective intimate relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He also reported occasional nightmares and hypervigilance.  These symptoms are specifically contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

III. TDIU 

The Veteran has been granted service connection for PTSD, evaluated as 70 percent disabling; tinnitus, rated as 10 percent disabling; eczema, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and tendon inflammation, rated as noncompensable.  Therefore, the Veteran meets schedular criteria for consideration of TDIU at all times during the pendency of the appeal.
A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R.           §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The record shows that the Veteran has completed one year of college.  See May 2012 VA Form 21-8940.  He was also employed by the United States Postal Service for approximately 24 years before being fired for cause related to theft and substance abuse.  He reported that during his employment he was considered as evidencing anger problems by most supervisors and that he received letters of warning regarding this.  However, he was able to manage his temper sufficiently to maintain employment until he confessed to unrelated infarctions.  He later worked for Central Iowa Shelter and Services for nearly three years between 2002 and 2004 until his position was eliminated and he declined reassignment to a late shift at reduced compensation.  The Veteran reported that he returned to work with this agency between 2007 and May 8, 2011 after being actively sought by the agency director.  He left this employment at his own initiative during an argument with a supervisor.  He has been unemployed since, despite seeking employment. 

In a July 2011 statement submitted by the Veteran, he stated that he had to quit his job as a shelter assistant at Central Iowa Shelter and Services because of an argument with the weekend supervisor that pushed him to the point of either walking off the job or physically hurting his supervisor.  He expressed that he still had the same state of mind about his supervisor even after three months.  The Veteran stated that he was scared about the potential of not being able to walk away from an incident like that should it occur again.  He stated that he was able to recognize that he was shaking uncontrollably and having intrusive thoughts of harming him, but expressed concern for a potential future incident.  The Veteran further wrote that in the last few years, he had been denied several jobs that required less responsibility and work than being a shelter assistant.  He stated that because of his education, circumstances of losing his job, and his continuing and escalating disabilities, he did not believe that at his age he would be able to find or maintain a job again.

The February 2012 examiner noted that the Veteran left his most recent employment as a shelter assistant due to an argument with a weekend supervisor.  He indicated that he was experiencing impulses to assault the supervisor and walked off instead.  He noted that the argument had begun before he reported for work when the supervisor called him at home and reportedly berated him over a client who had been discharged when the Veteran last worked.  The Veteran also reported that he had some friction with the weekend supervisor at the shelter, particularly recently, regarding clients who had assaulted him and then had readily been readmitted to the shelter.  The Veteran reported that even when he was assaulted, he reacted professionally, restraining the client but not striking back or otherwise harming the client.  The examiner pointed out that while the Veteran felt that his reaction to the supervisor was caused by PTSD, it seemed to have been reactive to circumstances.  The examiner found that the Veteran showed restraint rather than acting out physically and had shown such restraint in reaction to assaults by clients.  Since leaving his last position, the Veteran applied for new employment, but had received no job offers.  He attributed those unsuccessful applications to employers' age bias.  He also reported his concern about his potential for being irritable and potential for acting out in reaction to direction from others if he did not find employment.  The examiner then opined that it was more likely than not that the Veteran has had significant difficulty managing particularly stressful circumstances and greater than average difficulty relating well to supervisors and coworkers due to his PTSD.  However, the examiner found that given his work history, despite these PTSD symptoms, he could not be regarded as unable to participate in gainful employment.  The examiner found that he displayed some irritability and reported concern about his potential to act aggressively in reaction to circumstances which pique his irritability, but that the Veteran had managed that symptom sufficiently not to lose employment as a result.

The Board finds the preponderance of the evidence weighs in favor of entitlement to a TDIU.  The Board notes the February 2012 VA psychiatric examiner determined that the Veteran's PTSD did not cause total occupational impairment, and opined that given his work history, despite his PTSD symptoms, he could not be regarded as unable to participate in gainful employment.  The examiner also found that he displayed some irritability and reported concern about his potential to act aggressively in reaction to circumstances which pique his irritability, but that the Veteran had managed that symptom sufficiently not to lose employment as a result.  However, the February 2012 VA examiner also opined that it was more likely than not that the Veteran has had significant difficulty managing particularly stressful circumstances and greater than average difficulty relating well to supervisors and coworkers due to his PTSD.  Indeed, the Veteran has expressed being scared about the potential of not being able to walk away from an incident like that should it occur again.  He also testified that he cannot handle being around groups of people.  See August 2015 Board Hearing Transcript, p. 8.  The Veteran also stated that during his time with the Post Office, he was self-medicating with alcohol and other drugs, such as "smoking pot, doing lines of cocaine, and doing acid" to control his symptoms of PTSD.  Id. at 3.  The Veteran has provided evidence that he has struggled to maintain a job, leaving or being fired from his last job due to symptoms of his PTSD, citing difficulties with adapting to stressful circumstances, including work or a work-like setting and managing his irritability.  

The Board resolves all doubt in the Veteran's favor and finds that the Veteran is unable to secure and maintain gainful employment."  A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine, established by Congress, when the evidence is in 'relative equipoise, the law dictates that the Veteran prevails.'  Id.  In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted.


ORDER

Entitlement to an increased rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


